Hatch, J.:
This action-is-brought to recover penalties!:or refusing tpf urnishg.as .upon demand made by the plaintiffirherefor pursuant to the provisions of section 65 of the Transportation Corporations Law (Laws of 1890, chap. 566). It appeared upon the trial that the plaintiff, demanded that gas be furnished to him in his office.in the post office building, :at. Mount Vernon, N. T. The demand thus made was not complied with, by the defendant, and no gas was furnished pursuant thereto for the reason, as claimed by the defendant upon the trial, that the plaintiff was indebted to it in the sum. of one dollar_and., sixty-five pents for gas which had been furnished him by. defendant, prior thereto-at-his-j:e.sid.ence. in the city of Mount V&ÍTion, and,for the further reason that plaintiff had failed_tQ_. makeJhe-depesií. which tl-ie defendant.was authorized to exact by virtiie_of_sectioin66_pf the Transpert-at-ionr-Corporat-ions -Layxy before, it,,could.-.be.-cem-pelled to -furnish any gas.
Upon these two subjects we think a case was presented which required submission to the jury. The proof respecting the indebtedness of the plaintiff consisted in the statement made by an ■employee of the company, who took the state of the meter a day or two prior to the 30th day of December, 1895, on which date plaintiff removed from the premises. He did not, however, notify the ■defendant of his removal therefrom until four or five day£ thereafter, and the indebtedness was claimed to have accrued between the time when the state of the meter was taken and the time defend*171•ant was notified of the removal. While it is true that plaintiff's wife, who was called by the defendant, testified that she notified the person who took the state of the meter on the last of December to turn off the gas and take the meter out, as they would have no ■further use for it, yet in fact the meter was not taken out until after notification by the plaintiff, and while the proof is quite strong tending to establish that the defendant had actual notice of the removal from the house and that no gas was burned after the notification, jet the jury clearly had the right to regard the testimony of the plaintiff’s wife as'that of an interested witness, and, therefore, reject the same as to the notification, and as the proof of tlie defendant tended to establish that the indebtedness of one dollar and sixty-five ■cents accrued between the time of taking the meter and the notification of removal, to conclude therefrom that the plaintiff was indebted in that sum. If the plaintiff was so indebted then the defendant had the right to exact payment of its bill before furnishing any more gas, as provided by section. 65 of the statute above ■cited.
When the court’s attention was first called to this question it ruled that there was no question thereon for the jury, and subsequently ruled that there was. The last ruling, if important here, would be ■deemed conclusive of what the ruling was, and upon such ruling we think the court was correct. The other question presented was as to the reasonableness of the amount required as a deposit. Tlfisjwas fixedjdmthe—sum .of..five dollars. It is asserted that there was no proof to show that such sum was a reasonable sum, as required by the statute, for the gas to be used in plaintiff’s office. Upon this subject we think the plaintiff held the burden of proof. This being a penal action, before a recovery can be had the cause of action must be strictly proved. In the absence of all _other proof, unless. the requirement was unreasonable on its face, the presumption would be that the sum~Tequired was reasonable, and plaintiff would be acquired to overcome this presumption based either upon an argument from the requirement itself or by affirmative proof extrinsic of it. Under such-circums.tances.the quest-ion-would -be.£orthe.„j.nrj. But aside from this we think that upon the proof the case was sufficient to carry the question of the reasonableness of the requirement to the jury. While proof was attempted to be given by an expert *172upon this subject, it may be conceded that his evidence was not sufficient to establish the reasonableness of the requirement. It did,, however, appear — although there was some conflict of statement in this regard — that the defendant in no case required a less deposit than five dollars for furnishing gas to the inhabitants of the city of' Mount Vernon, where a deposit was required. It did not appear that any objection had ever been made by any*other person to the* reasonableness of this amount, and we think the jury would havn been authorized to say, in view of the general acquiescence, by the-customers of this gas. company in making a deposit of this amount whenever a deposit was required, that the same was reasonable.. Assuming this to be the correct construction of the evidence it by no' means follows that the plaintiff was not entitled to recover,, because his evidence tended to establish that the defendant absolutely refused to furnish gas whether a deposit was made or not unless lie paid the amount of the claimed indebtedness. The evidence authorized- a finding that the plaintiff was willing to make the deposit-required, whether reasonable or unreasonable, if the defendant'would furnish the gas, and in this regard he simply stood upon his. legal right if there was no existing indebtedness for which he washable. But it seems clear to our minds that upon both of these questions a case was presented which required submission to the jury..
After the denial of plaintiff’s motion to direct a verdict the defendant made a motion for the direction of a verdict in its favor, and thereupon the plaintiff renewed his motion for the direction of a verdict. The court remarked that as.both parties then moved for such direction he. would grant the plaintiff’s motion and direct a Verdict for the .plaintiff. Counsel for defendant excepted to such ruling on the ground that the court had no power to direct a veidict for plaintiff in a penal action. The court thereupon directed a verdict for the plaintiff for the sum of $985, to which the defendant then took an exception and immediately asked to go to the jury upon both of the questions above discussed. This motion the court denied, and therein we think-error was committed.
It is not necessary that the question • be here discussed as we regard it settled by the . decision in Shultes v. Sickles (147 N. Y. 704), and the decision of this court in Switzer v. Norton (3 App. Div. 173).
*173It follows that the judgment should be reversed, and a new trial granted.
All concurred, except Goodrich, P. J., who read for affirmance.